
	
		II
		112th CONGRESS
		2d Session
		S. 2199
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To spur economic growth and create jobs.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Grow America Act of
			 2012.
			(b)Table of
			 contents
				
					Sec. 1. Short title.
					TITLE I—Pro-growth tax reform
					Subtitle A—Pro-Growth, pro-Family tax reform for families,
				seniors, and small businesses
					Sec. 101. Tax reform for families, seniors, and small
				businesses.
					Subtitle B—Capital Gains Inflation Relief 
					Sec. 111. Indexing of certain assets for purposes of
				determining gain or loss.
					Subtitle C—Pro-Growth, pro-Business tax reform for
				corporations and other businesses
					Sec. 121. Reduction in corporate income tax rates and reform of
				business tax.
					Subtitle D—Rebuilding America
					Sec. 131. Modification and temporary extension of the
				incentives to reinvest foreign earnings in the United States.
					Subtitle E—Saving the family farm
					Sec. 141. Exclusion from gross estate of certain farmland so
				long as farmland use continues.
					TITLE II—Red tape reduction
					Subtitle A—Regulatory moratorium
					Sec. 201. Definitions.
					Sec. 202. Significant regulatory actions.
					Sec. 203. Waivers.
					Sec. 204. Judicial review.
					Subtitle B—Increase of size of small businesses exempt from
				Federal laws and regulations
					Sec. 211. Increase of size of small businesses exempt from
				Federal laws and regulations.
					Subtitle C—The REINS Act
					Sec. 221. Purpose.
					Sec. 222. Congressional review of agency
				rulemaking.
					Subtitle D—Small business regulatory freedom
					Sec. 231. Findings.
					Sec. 232. Including indirect economic impact in small entity
				analyses.
					Sec. 233. Judicial review to allow small entities to challenge
				proposed regulations.
					Sec. 234. Periodic review and sunset of existing
				rules.
					Sec. 235. Requiring small business review panels for all
				agencies.
					Sec. 236. Expanding the Regulatory Flexibility Act to agency
				guidance documents.
					Sec. 237. Requiring the Internal Revenue Service to consider
				small entity impact.
					Sec. 238. Mitigating penalties on small entities.
					Sec. 239. Requiring more detailed small entity
				analyses.
					Sec. 240. Ensuring that agencies consider small entity impact
				during the rulemaking process.
					Sec. 241. Qualifications of the Chief Counsel for Advocacy and
				authority for the Office of Advocacy.
					Sec. 242. Technical and conforming amendments.
					Subtitle E—Small Business Freedom of Commerce Act
					Sec. 251. Small business exemptions.
					TITLE III—American energy production
					Subtitle A—End of Presidential Permatorium on America’s Outer
				Continental Shelf Resources 
					Sec. 301. Deadline for certain permit applications under
				existing leases.
					Chapter 1—Outer Continental Shelf
					Sec. 311. End moratorium of oil and gas leasing in certain
				areas of the Gulf of Mexico.
					Sec. 312. Outer Continental Shelf directed lease
				sales.
					Sec. 313. Leasing program considered approved.
					Sec. 314. Outer Continental Shelf lease sales.
					Sec. 315. Restrictions on leasing of the Outer Continental
				Shelf.
					Sec. 316. Sharing of OCS receipts with States and local
				governments.
					Chapter 2—Arctic Coastal Plain
					Sec. 321. Definitions.
					Sec. 322. Leasing program for land within the Coastal
				Plain.
					Sec. 323. Lease sales.
					Sec. 324. Grant of leases by the Secretary.
					Sec. 325. Lease terms and conditions.
					Sec. 326. Expedited judicial review.
					Sec. 327. Rights-of-way across the Coastal Plain.
					Sec. 328. Conveyance.
					Subtitle B—Revocation of Energy-Restricting BLM
				Lockup
					Sec. 331. Revocation of Secretarial Order No. 3310.
					Chapter 1—Expedited Shale Leasing of Federal Lands
					Sec. 341. Opening of lands to oil shale leasing.
					Chapter 2—Judicial Review Regarding Energy Projects
					Sec. 351. Exclusive jurisdiction over causes and claims
				relating to covered energy projects.
					Sec. 352. Time for filing complaint.
					Sec. 353. District Court for the District of Columbia
				deadline.
					Sec. 354. Ability to seek appellate review.
					Sec. 355. Deadline for appeal to the Supreme Court.
					Sec. 356. Covered energy project defined.
					Sec. 357. Limitation on application.
					Chapter 3—Permitting reform
					Sec. 361. Purposes.
					Sec. 362. Federal Coordinator.
					Sec. 363. Regional Offices and Regional Permit
				Coordinators.
					Sec. 364. Reviews and actions of Federal agencies.
					Sec. 365. State coordination.
					Sec. 366. Savings provision.
					Sec. 367. Administrative and judicial review.
					Sec. 368. Amendments to publication process.
					Sec. 369. Repeal of fee for permits to drill.
					Sec. 370. Alaska Offshore Continental Shelf Coordination
				Office.
					Subtitle C—Relief From Regulations and Prohibitions that Cause
				Artificial Price Increases
					Chapter 1—Relief from EPA climate change regulations and
				Federal prohibitions on synthetic fuels 
					Sec. 371. Repeal of EPA climate change regulation.
					Sec. 372. Repeal of Federal ban on synthetic fuels purchasing
				requirement.
					Chapter 2—Refinery reform
					Sec. 381. Refinery permitting process.
					Sec. 382. Existing refinery permit application
				deadline.
					Subtitle D—Extension of certain outer continental shelf
				leases
					Sec. 391. Extension of certain outer continental shelf
				leases.
					Subtitle E—Approval of Keystone XL pipeline
				project
					Sec. 395. Approval of Keystone XL pipeline project.
				
			IPro-growth tax
			 reform
			APro-Growth,
			 pro-Family tax reform for families, seniors, and small businesses
				101.Tax reform for
			 families, seniors, and small businesses
					(a)In
			 generalThe Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives shall report legislation that
			 will lower, consolidate, and simplify the individual income tax system, with
			 not more than 2 tax rates, the highest being 25 percent. Such legislation shall
			 be reported not later than 60 days after the date of the enactment of this Act
			 and shall be revenue neutral as scored by the Joint Committee on Taxation using
			 a current policy baseline.
					(b)Legislation
			 goalsSuch reported legislation shall be required to achieve the
			 following:
						(1)Reduced tax
			 liabilityLower the overall tax burden for the majority of
			 American individual taxpayers.
						(2)SimplificationEliminate
			 all tax credits and deductions. Add deductions and credits for the following
			 items:
							(A)Home
			 mortgage.
							(B)Charitable
			 contributions.
							(C)Tuition and
			 direct expenses for higher education and qualified trade schools.
							(D)Health insurance
			 costs.
							(E)$10,000 deduction
			 for working seniors as defined by the Social Security Administration.
							(F)Earned income
			 credit.
							(3)ConsolidationProvide
			 necessary changes in order to consolidate the individual income tax system
			 consistent with the tax rates specified in subsection (a).
						(c)Additional
			 changesSuch Committees shall include in such legislation any
			 further changes to the individual income tax system in order to ensure tax
			 reductions and simplifications consistent with the goals of this Act.
					BCapital Gains
			 Inflation Relief 
				111.Indexing of
			 certain assets for purposes of determining gain or loss
					(a)In
			 GeneralPart II of subchapter O of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating section 1023 as section 1024
			 and by inserting after section 1022 the following new section:
						
							1023.Indexing of
				certain assets for purposes of determining gain or loss
								(a)General
				rule
									(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining
				gain or loss on the sale or other disposition by a taxpayer (other than a
				corporation) of an indexed asset which has been held for more than 3 years, the
				indexed basis of the asset shall be substituted for its adjusted basis.
									(2)Exception for
				depreciation, etcThe deductions for depreciation, depletion, and
				amortization shall be determined without regard to the application of paragraph
				(1) to the taxpayer or any other person.
									(3)Written
				documentation requirementParagraph (1) shall apply only with
				respect to indexed assets for which the taxpayer has written documentation of
				the original purchase price paid or incurred by the taxpayer to acquire such
				asset.
									(b)Indexed
				asset
									(1)In
				generalFor purposes of this section, the term indexed
				asset means—
										(A)common stock in a
				C corporation (other than a foreign corporation), or
										(B)tangible
				property,
										which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
										(A)In
				generalThe term indexed asset includes common stock
				in a foreign corporation which is regularly traded on an established securities
				market.
										(B)ExceptionSubparagraph
				(A) shall not apply to—
											(i)stock of a foreign
				investment company,
											(ii)stock in a
				passive foreign investment company (as defined in section 1296),
											(iii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2), and
											(iv)stock in a
				foreign personal holding company.
											(C)Treatment of
				american depository receiptsAn American depository receipt for
				common stock in a foreign corporation shall be treated as common stock in such
				corporation.
										(c)Indexed
				basisFor purposes of this section—
									(1)General
				ruleThe indexed basis for any asset is—
										(A)the adjusted basis
				of the asset, increased by
										(B)the applicable
				inflation adjustment.
										(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
										(A)the adjusted basis
				of the asset, multiplied by
										(B)the percentage (if
				any) by which—
											(i)the gross domestic
				product deflator for the last calendar quarter ending before the asset is
				disposed of, exceeds
											(ii)the gross
				domestic product deflator for the last calendar quarter ending before the asset
				was acquired by the taxpayer.
											The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
									(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
									(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
									(2)Short
				sales
										(A)In
				generalIn the case of a short sale of an indexed asset with a
				short sale period in excess of 3 years, for purposes of this title, the amount
				realized shall be an amount equal to the amount realized (determined without
				regard to this paragraph) increased by the applicable inflation adjustment. In
				applying subsection (c)(2) for purposes of the preceding sentence, the date on
				which the property is sold short shall be treated as the date of acquisition
				and the closing date for the sale shall be treated as the date of
				disposition.
										(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
										(e)Treatment of
				regulated investment companies and real estate investment trusts
									(1)Adjustments at
				entity level
										(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
										(B)Exception for
				corporate shareholdersUnder regulations—
											(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
												(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
												(II)the amount
				treated as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity’s net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity’s
				net capital gain for such year determined with regard to this section,
				and
												(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
											For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
										(D)Exception for
				certain taxes imposed at entity level
											(i)Tax on failure
				to distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
											(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
											(2)Adjustments to
				interests held in entity
										(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
											(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
											(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
											(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
											(i)the fair market
				value of the indexed assets held by such trust at the close of such quarter,
				bears to
											(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
											(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
										(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
										(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
										(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
									(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
										(A)a regulated
				investment company (within the meaning of section 851), and
										(B)a real estate
				investment trust (within the meaning of section 856).
										(f)Other pass-Thru
				entities
									(1)Partnerships
										(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
										(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
											(i)the adjustment
				under section 743(b)(1) shall, with respect to the transferor partner, be
				treated as a sale of the partnership assets for purposes of applying this
				section, and
											(ii)with respect to
				the transferee partner, the partnership’s holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
											(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
									(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
									(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
									(g)Dispositions
				between related persons
									(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
									(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
										(A)persons bearing a
				relationship set forth in section 267(b), and
										(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
										(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
								(i)Special
				rulesFor purposes of this section—
									(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
										(A)such addition
				shall never be taken into account under subsection (c)(1)(A) if the aggregate
				amount thereof during the taxable year with respect to such property or stock
				is less than $1,000, and
										(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
										A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
									(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
									(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
									(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
									(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections for part II of subchapter O of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item
			 relating to section 1023 and by inserting after the item relating to section
			 1022 the following new item:
						
							
								Sec. 1023. Indexing of certain assets for
				purposes of determining gain or loss.
								Sec. 1024. Cross
				references.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to indexed
			 assets acquired by the taxpayer after December 31, 2011, in taxable years
			 ending after such date.
					CPro-Growth,
			 pro-Business tax reform for corporations and other businesses
				121.Reduction in
			 corporate income tax rates and reform of business tax
					(a)In
			 generalThe Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives shall report legislation that
			 will lower, consolidate, and simplify the corporate income tax system, with a
			 top tax rate of 25 percent and a consolidation of the system into not more than
			 2 tax rates. Such legislation shall be reported not later than 60 days after
			 the date of the enactment of this Act and shall be revenue neutral as scored by
			 the Joint Committee on Taxation using a current policy baseline.
					(b)Legislation
			 goalsSuch reported legislation shall be required to achieve the
			 following:
						(1)Reduced tax
			 liabilityLower the overall tax rates for American corporations
			 and businesses and broaden the tax base for the corporate income tax.
						(2)SimplificationClose
			 tax loopholes and eliminate industry specific deductions and certain tax
			 credits, including the elimination of industry specific taxes, at the
			 discretion of each Committee, in order to reduce tax expenditures and simplify
			 the tax code.
						(3)ExpensingReplace
			 the current depreciation schedules with 100 percent expensing in the same year
			 that the capital expenditure occurs.
						(4)Territorial tax
			 systemEstablishment of a territorial tax system, including
			 strong incentives to repatriate overseas capital, in lieu of the current
			 worldwide tax system.
						(5)ConsolidationProvide
			 necessary changes in order to consolidate the corporate income tax system with
			 a total of not more than 2 tax rates, the top tax rate of 25 percent and a
			 lower tax rate as determined by the Committees as specified in subsection
			 (a).
						(c)Additional
			 changesSuch Committees shall include in such legislation any
			 further changes to the corporate income tax system in order to ensure tax
			 reductions and simplifications consistent with the goals of this Act.
					DRebuilding
			 America
				131.Modification and
			 temporary extension of the incentives to reinvest foreign earnings in the
			 United States
					(a)Repatriation subject to 5 percent tax
			 rateSubsection (a)(1) of section 965 of the Internal Revenue
			 Code of 1986 is amended by striking 85 percent and inserting
			 85.7 percent.
					(b)ElectionSubsection (f) of section 965 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(f)ElectionThe taxpayer may elect to apply this
				section to—
								(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of this
				subsection, or
								(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
								Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
					(c)LimitationParagraph (1) of section 965(b) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(1)In
				generalThe amount of
				dividends taken into account under subsection (a) shall not exceed the sum of
				the current and accumulated earnings and profits described in section 959(c)(3)
				for the year a deduction is claimed under subsection (a), without diminution by
				reason of any distributions made during the election year, for all controlled
				foreign corporations of the United States
				shareholder.
							.
					(d)Elimination of
			 other limitationsSection 965(b) of the Internal Revenue Code of
			 1986 is amended by striking paragraphs (2) and (4) and by redesignating
			 paragraph (3) as paragraph (2).
					(e)Conforming
			 amendments
						(1)Subparagraph (B)
			 of section 965(b)(2) of the Internal Revenue Code of 1986, as redesignated by
			 subsection (d), is amended by striking October 3, 2004 and
			 inserting February 15, 2012.
						(2)Section 965(c) of
			 such Code is amended by striking paragraphs (1) and (2) and by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3),
			 respectively.
						(3)Paragraph (3) of
			 section 965(c) of such Code, as redesignated by paragraph (2), is amended to
			 read as follows:
							
								(3)Controlled
				groupsAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States
				shareholder.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending on or after the date of the
			 enactment of this Act.
					ESaving the family
			 farm
				141.Exclusion from gross
			 estate of certain farmland so long as farmland use continues
					(a)In
			 generalPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 2033 the following
			 new section:
						
							2033A.Exclusion of
				certain family-owned farms and businesses
								(a)In
				generalIn the case of an estate of a decedent to which this
				section applies, the value of the gross estate shall not include the adjusted
				value of any qualified family-owned farm or business included in the
				estate.
								(b)Estates to which
				section appliesThis section shall apply to an estate if—
									(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States, and
									(2)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
										(A)not less than 60
				percent of the qualified family-owned farm or business was owned by the
				decedent and members of the decedent’s family, and
										(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or
				the qualified heir in the operation of such farm or business.
										Rules
				similar to the rules of paragraphs (4) and (5) of section 2032A(b) shall apply
				for purposes of subparagraph (B).(c)DefinitionsFor
				purposes of this section—
									(1)Qualified
				family-owned farm or businessThe term qualified
				family-owned farm or business means—
										(A)any qualified
				farmland, or
										(B)any qualified
				trade or business.
										(2)Qualified
				farmlandThe term qualified farmland means any real
				property—
										(A)which is located
				in the United States,
										(B)which is used as a
				farm for farming purposes (within the meaning of section 2032A(e)), and
										(C)which was acquired
				from or passed from the decedent to a qualified heir of the decedent and which,
				on the date of the decedent’s death, was being so used by the decedent or a
				member of the decedent’s family.
										(3)Qualified trade
				or businessThe term qualified trade or business
				means any interest in a trade or business of the taxpayer—
										(A)which is not an
				interest in a C corporation, and
										(B)which was
				acquired from or passed from the decedent to a qualified heir of the
				decedent.
										(4)Adjusted
				valueThe term adjusted value means the value of the
				qualified family-owned farm or business for purposes of this chapter
				(determined without regard to this section), reduced by the amount deductible
				under paragraph (3) or (4) of section 2053(a).
									(5)Other
				termsAny other term used in
				this section which is also used in section 2032A shall have the same meaning
				given such term by section 2032A.
									(d)Tax Treatment
				of Dispositions and Failures To Use for Farming Purposes
									(1)Imposition of
				recapture taxIf, at any time after the decedent's death and
				before the death of the qualified heir—
										(A)the qualified
				heir disposes of any interest in qualified family-owned farm or business (other
				than by a disposition to a member of his family), or
										(B)in the case of
				qualified farmland, the qualified heir ceases to use the real property which
				was acquired (or passed) from the decedent as a farm for farming
				purposes,
										then,
				there is hereby imposed a recapture tax.(2)Amount of
				recapture tax, etcRules similar to the rules of section 2032A(c)
				with respect to the additional estate tax shall apply for purposes of this
				subsection with respect to the recapture tax.
									(e)Application of
				other rulesTo the extent provided by the Secretary in
				regulations, rules similar to the rules of subsections (e), (f), (g), (h), and
				(i) of section 2032A shall apply for purposes of this
				section.
								.
					(b)Clerical
			 amendmentThe table of sections for part III of subchapter A of
			 chapter 11 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 2033 the following new item:
						
							
								Sec. 2033A. Exclusion of certain family-owned farms and
				businesses.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
					IIRed
			 tape reduction
			ARegulatory
			 moratorium
				201.DefinitionsIn this subtitle—
					(1)the term
			 agency has the meaning given under section 3502(1) of title 44,
			 United States Code;
					(2)the term
			 regulatory action means any substantive action by an agency that
			 promulgates or is expected to lead to the promulgation of a final regulation,
			 including notices of inquiry, advance notices of proposed rulemaking, and
			 notices of proposed rulemaking;
					(3)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a rule or guidance that may—
						(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, small entities, or State, local, or
			 tribal governments or communities;
						(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
						(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
						(D)raise novel legal
			 or policy issues; and
						(4)the term
			 small entities has the meaning given under section 601(6) of title
			 5, United States Code.
					202.Significant
			 regulatory actions
					(a)In
			 generalNo agency may take
			 any significant regulatory action, until the Bureau of Labor Statistics average
			 of monthly unemployment rates for any quarter beginning after the date of
			 enactment of this Act is equal to or less than 7.7 percent.
					(b)DeterminationThe Secretary of Labor shall submit a
			 report to the Director of the Office of Management and Budget whenever the
			 Secretary determines that the Bureau of Labor Statistics average of monthly
			 unemployment rates for any quarter beginning after the date of enactment of
			 this Act is equal to or less than 7.7 percent.
					203.Waivers
					(a)National
			 security or national emergencyThe President may waive the application of
			 section 202 to any significant regulatory action, if the President—
						(1)determines that
			 the waiver is necessary on the basis of national security or a national
			 emergency; and
						(2)submits
			 notification to Congress of that waiver and the reasons for that waiver.
						(b)Additional
			 waivers
						(1)SubmissionThe
			 President may submit a request to Congress for a waiver of the application of
			 section 202 to any significant regulatory action.
						(2)ContentsA
			 submission under this subsection shall include—
							(A)an identification
			 of the significant regulatory action; and
							(B)the reasons which
			 necessitate a waiver for that significant regulatory action.
							(3)Congressional
			 actionCongress shall give expeditious consideration and take
			 appropriate legislative action with respect to any waiver request submitted
			 under this subsection.
						204.Judicial
			 review
					(a)DefinitionIn
			 this section, the term small business means any business,
			 including an unincorporated business or a sole proprietorship, that employs not
			 more than 500 employees or that has a net worth of less than $7,000,000 on the
			 date a civil action arising under this subtitle is filed.
					(b)ReviewAny
			 person that is adversely affected or aggrieved by any significant regulatory
			 action in violation of this subtitle is entitled to judicial review in
			 accordance with chapter 7 of title 5, United States Code.
					(c)JurisdictionEach
			 court having jurisdiction to review any significant regulatory action for
			 compliance with any other provision of law shall have jurisdiction to review
			 all claims under this subtitle.
					(d)ReliefIn
			 granting any relief in any civil action under this section, the court shall
			 order the agency to take corrective action consistent with this subtitle and
			 chapter 7 of title 5, United States Code, including remanding the significant
			 regulatory action to the agency and enjoining the application or enforcement of
			 that significant regulatory action, unless the court finds by a preponderance
			 of the evidence that application or enforcement is required to protect against
			 an imminent and serious threat to the national security from persons or states
			 engaged in hostile or military activities against the United States.
					(e)Reasonable
			 attorney fees for small businessesThe court shall award
			 reasonable attorney fees and costs to a substantially prevailing small business
			 in any civil action arising under this subtitle. A party qualifies as
			 substantially prevailing even without obtaining a final judgment in its favor
			 if the agency changes its position as a result of the civil action.
					(f)Limitation on
			 commencing civil actionA person may seek and obtain judicial
			 review during the 1-year period beginning on the date of the challenged agency
			 action or within 90 days after an enforcement action or notice thereof, except
			 that where another provision of law requires that a civil action be commenced
			 before the expiration of that 1-year period, such lesser period shall
			 apply.
					BIncrease of size
			 of small businesses exempt from Federal laws and regulations
				211.Increase of
			 size of small businesses exempt from Federal laws and regulationsNotwithstanding any other provision of law,
			 every exemption from, or special benefit under, any Federal law or regulation
			 which is available to any business with 200 or fewer employees shall be
			 available to every comparable business with 200 or fewer employees. The
			 preceding sentence shall not apply in any context in which its application
			 would result in increased eligibility for tax deductions or credits, or an
			 increase in Federal expenditures.
				CThe REINS
			 Act
				221.PurposeThe purpose of this subtitle is to increase
			 accountability for and transparency in the federal regulatory process. Section
			 1 of article I of the United States Constitution grants all legislative powers
			 to Congress. Over time, Congress has excessively delegated its constitutional
			 charge while failing to conduct appropriate oversight and retain accountability
			 for the content of the laws it passes. By requiring a vote in Congress, this
			 subtitle will result in more carefully drafted and detailed legislation, an
			 improved regulatory process, and a legislative branch that is truly accountable
			 to the American people for the laws imposed upon them.
				222.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
					
						8Congressional Review of Agency
				Rulemaking
							
								Sec.
								801. Congressional review.
								802. Congressional approval procedure for major
				  rules.
								803. Congressional disapproval procedure for nonmajor
				  rules.
								804. Definitions.
								805. Judicial review.
								806. Exemption for monetary policy.
								807. Effective date of certain rules.
							
							801.Congressional review
								(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
											(i)a copy of the rule;
											(ii)a
				concise general statement relating to the rule;
											(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
											(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
											(v)the proposed effective date of the
				rule.
											(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
											(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
											(ii)the agency’s actions pursuant to title 5 of
				the United States Code, sections 603, 604, 605, 607, and 609;
											(iii)the agency’s actions pursuant to title 2 of
				the United States Code, sections 1532, 1533, 1534, and 1535; and
											(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
											(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
										(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				the agency’s compliance with procedural steps required by paragraph
				(1)(B).
										(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
										(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
									(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
									(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
									(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
									(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
									(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
									(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
										(A)necessary because of an imminent threat to
				health or safety or other emergency;
										(B)necessary for the enforcement of criminal
				laws;
										(C)necessary for national security; or
										(D)issued pursuant to any statute implementing
				an international trade agreement.
										(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
									(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
										(A)in the case of the Senate, 60 session days,
				or
										(B)in the case of the House of
				Representatives, 60 legislative days,
										before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
											(i)such rule were published in the Federal
				Register on—
												(I)in the case of the Senate, the 15th session
				day, or
												(II)in the case of the House of
				Representatives, the 15th legislative day,
												after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
											(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
										(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
									802.Congressional approval procedure for major
				rules
								(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced on or
				after the date on which the report referred to in section 801(a)(1)(A) is
				received by Congress (excluding days either House of Congress is adjourned for
				more than 3 days during a session of Congress), the matter after the resolving
				clause of which is as follows: That Congress approves the rule submitted
				by the _ _ relating to _ _. (The blank spaces being appropriately
				filled in).
									(1)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution
				described in subsection (a) (by request), within 3 legislative days after
				Congress receives the report referred to in section 801(a)(1)(A).
									(2)In the Senate, the
				majority leader of the Senate (or his designee) and the minority leader of the
				Senate (or his designee) shall introduce such joint resolution described in
				subsection (a) (by request), within 3 session days after Congress receives the
				report referred to in section 801(a)(1)(A).
									(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction under the rules of the House of Representatives or the Senate to
				report a bill to amend the provision of law under which the rule is
				issued.
									(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
									(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
								(d)(1)In the Senate, when the committee or
				committees to which a joint resolution is referred have reported, or when a
				committee or committees are discharged (under subsection (c)) from further
				consideration of a joint resolution described in subsection (a), it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for a motion to proceed to the consideration of the joint
				resolution, and all points of order against the joint resolution (and against
				consideration of the joint resolution) are waived. The motion is not subject to
				amendment, or to a motion to postpone, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
									(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
									(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
									(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee or committees shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken on or before the close of the 15th legislative day after the resolution
				is reported by the committee or committees to which it was referred, or after
				such committee or committees have been discharged from further consideration of
				the resolution.
									(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
										(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. No amendment to, or motion to
				recommit, the resolution shall be in order. It shall not be in order to
				reconsider the vote by which a resolution is agreed to or disagreed to.
										(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
										(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
										(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply with respect to a joint resolution described
				in subsection (a) of the House receiving the joint resolution—
									(1)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
									(2)the vote on final
				passage shall be on the joint resolution of the other House.
									(g)The enactment of a resolution of approval
				does not serve as a grant or modification of statutory authority by Congress
				for the promulgation of a rule, does not extinguish or affect any claim,
				whether substantive or procedural, against any alleged defect in a rule, and
				shall not form part of the record before the court in any judicial proceeding
				concerning a rule.
								(h)This section and section 803 are enacted by
				Congress—
									(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
									(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
									803.Congressional disapproval procedure for
				nonmajor rules
								(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
								(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
									(2)For purposes of this section, the term
				submission or publication date means the later of the date on which—
										(A)the Congress receives the report submitted
				under section 801(a)(1); or
										(B)the nonmajor rule is published in the
				Federal Register, if so published.
										(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
								(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
									(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
									(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
									(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
									(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
									(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
									(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
									(1)The joint
				resolution of the other House shall not be referred to a committee.
									(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
										(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
										(B)the vote on final passage shall be on the
				joint resolution of the other House.
										804.DefinitionsFor purposes of this chapter—
								(1)The term Federal agency means
				any agency as that term is defined in section 551(1).
								(2)The term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
									(A)an annual effect on the economy of
				$100,000,000 or more;
									(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
									(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets.
									(3)The term nonmajor rule means
				any rule that is not a major rule.
								(4)The term rule has the meaning
				given such term in section 551, except that such term does not include—
									(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
									(B)any rule relating to agency management or
				personnel; or
									(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
									805.Judicial review
								(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
								(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
								806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
							807.Effective date of certain
				rulesNotwithstanding section
				801—
								(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
								(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
								shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
				DSmall business
			 regulatory freedom
				231.FindingsCongress finds the following:
					(1)A
			 vibrant and growing small business sector is critical to the recovery of the
			 economy of the United States.
					(2)Regulations
			 designed for application to large-scale entities have been applied uniformly to
			 small businesses and other small entities, sometimes inhibiting the ability of
			 small entities to create new jobs.
					(3)Uniform Federal
			 regulatory and reporting requirements in many instances have imposed on small
			 businesses and other small entities unnecessary and disproportionately
			 burdensome demands, including legal, accounting, and consulting costs, thereby
			 threatening the viability of small entities and the ability of small entities
			 to compete and create new jobs in a global marketplace.
					(4)Since 1980,
			 Federal agencies have been required to recognize and take account of the
			 differences in the scale and resources of regulated entities, but in many
			 instances have failed to do so.
					(5)In 2009, there
			 were nearly 70,000 pages in the Federal Register, and, according to research by
			 the Office of Advocacy of the Small Business Administration, the annual cost of
			 Federal regulations totals $1,750,000,000,000. Small firms bear a
			 disproportionate burden, paying approximately 36 percent more per employee than
			 larger firms in annual regulatory compliance costs.
					(6)All agencies in
			 the Federal Government should fully consider the costs, including indirect
			 economic impacts and the potential for job creation and job loss, of proposed
			 rules, periodically review existing regulations to determine their impact on
			 small entities, and repeal regulations that are unnecessarily duplicative or
			 have outlived their stated purpose.
					(7)It is the
			 intention of Congress to amend chapter 6 of title 5, United States Code, to
			 ensure that all impacts, including foreseeable indirect effects, of proposed
			 and final rules are considered by agencies during the rulemaking process and
			 that the agencies assess a full range of alternatives that will limit adverse
			 economic consequences, enhance economic benefits, and fully address potential
			 job creation or job loss.
					232.Including
			 indirect economic impact in small entity analysesSection 601 of title 5, United States Code,
			 is amended by adding at the end the following:
					
						(9)the term
				economic impact means, with respect to a proposed or final
				rule—
							(A)any direct
				economic effect of the rule on small entities; and
							(B)any indirect
				economic effect on small entities, including potential job creation or job
				loss, that is reasonably foreseeable and that results from the rule, without
				regard to whether small entities are directly regulated by the
				rule.
							.
				233.Judicial review
			 to allow small entities to challenge proposed regulationsSection 611(a) of title 5, United States
			 Code, is amended—
					(1)in paragraph (1),
			 by inserting 603, after 601,;
					(2)in paragraph (2),
			 by inserting 603, after 601,;
					(3)by striking
			 paragraph (3) and inserting the following:
						
							(3)A small entity may seek such review
				during the 1-year period beginning on the date of final agency action, except
				that—
								(A)if a provision of law requires that an
				action challenging a final agency action be commenced before the expiration of
				1 year, the lesser period shall apply to an action for judicial review under
				this section; and
								(B)in the case of noncompliance with
				section 603 or 605(b), a small entity may seek judicial review of agency
				compliance with such section before the close of the public comment
				period.
								;
				and
					(4)in paragraph
			 (4)—
						(A)in subparagraph
			 (A), by striking , and and inserting a semicolon;
						(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(C)issuing an injunction prohibiting an
				agency from taking any agency action with respect to a rulemaking until that
				agency is in compliance with the requirements of section 603 or
				605.
								.
						234.Periodic review
			 and sunset of existing rulesSection 610 of title 5, United States Code,
			 is amended to read as follows:
					
						610.Periodic review
				of rules
							(a)(1)Not later than 180 days
				after the date of enactment of the Grow
				America Act of 2012, each agency shall establish a plan for the
				periodic review of—
									(A)each rule issued by the agency that
				the head of the agency determines has a significant economic impact on a
				substantial number of small entities, without regard to whether the agency
				performed an analysis under section 604 with respect to the rule; and
									(B)any small entity compliance guide
				required to be published by the agency under section 212 of the Small Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
									(2)In reviewing rules and small entity
				compliance guides under paragraph (1), the agency shall determine whether the
				rules and guides should—
									(A)be amended or rescinded, consistent
				with the stated objectives of applicable statutes, to minimize any significant
				adverse economic impacts on a substantial number of small entities (including
				an estimate of any adverse impacts on job creation and employment by small
				entities); or
									(B)continue in effect without
				change.
									(3)Each agency shall publish the plan
				established under paragraph (1) in the Federal Register and on the Web site of
				the agency.
								(4)An agency may amend the plan
				established under paragraph (1) at any time by publishing the amendment in the
				Federal Register and on the Web site of the agency.
								(b)(1)Each plan established
				under subsection (a) shall provide for—
									(A)the review of each rule and small
				entity compliance guide described in subsection (a)(1) in effect on the date of
				enactment of the Grow America Act of
				2012—
										(i)not later than 8 years after the
				date of publication of the plan in the Federal Register; and
										(ii)every 8 years thereafter;
				and
										(B)the review of each rule adopted and
				small entity compliance guide described in subsection (a)(1) that is published
				after the date of enactment of the Grow
				America Act of 2012—
										(i)not later than 8 years after the
				publication of the final rule in the Federal Register; and
										(ii)every 8 years thereafter.
										(2)(A)If an agency determines
				that the review of the rules and guides described in paragraph (1)(A) cannot be
				completed before the date described in paragraph (1)(A)(i), the agency—
										(i)shall publish a statement in the
				Federal Register certifying that the review cannot be completed; and
										(ii)may extend the period for the review
				of the rules and guides described in paragraph (1)(A) for a period of not more
				than 2 years, if the agency publishes notice of the extension in the Federal
				Register.
										(B)An agency shall transmit to the Chief
				Counsel for Advocacy of the Small Business Administration and Congress notice
				of any statement or notice described in subparagraph (A).
									(c)In reviewing rules
				under the plan required under subsection (a), the agency shall consider—
								(1)the continued need
				for the rule;
								(2)the nature of
				complaints received by the agency from small entities concerning the
				rule;
								(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the
				Small Business Administration;
								(4)the complexity of
				the rule;
								(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules;
								(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such a calculation cannot be made;
								(7)the length of time
				since the rule has been evaluated, or the degree to which technology, economic
				conditions, or other factors have changed in the area affected by the rule;
				and
								(8)the impact of the
				rule, including—
									(A)the estimated
				number of small entities to which the rule will apply;
									(B)the estimated
				number of small entity jobs that will be lost or created due to the rule;
				and
									(C)the projected
				reporting, recordkeeping, and other compliance requirements of the proposed
				rule, including—
										(i)an
				estimate of the classes of small entities that will be subject to the
				requirement; and
										(ii)the type of
				professional skills necessary for preparation of the report or record.
										(d)(1)Each agency shall submit
				an annual report regarding the results of the review required under subsection
				(a) to—
									(A)Congress; and
									(B)in the case of an agency that is not
				an independent regulatory agency (as defined in section 3502(5) of title 44),
				the Administrator of the Office of Information and Regulatory Affairs of the
				Office of Management and Budget.
									(2)Each report required under paragraph
				(1) shall include a description of any rule or guide with respect to which the
				agency made a determination of infeasibility under paragraph (5) or (6) of
				subsection (c), together with a detailed explanation of the reasons for the
				determination.
								(e)Each agency shall
				publish in the Federal Register and on the Web site of the agency a list of the
				rules and small entity compliance guides to be reviewed under the plan required
				under subsection (a) that includes—
								(1)a brief
				description of each rule or guide;
								(2)for each rule, the
				reason why the head of the agency determined that the rule has a significant
				economic impact on a substantial number of small entities (without regard to
				whether the agency had prepared a final regulatory flexibility analysis for the
				rule); and
								(3)a request for
				comments from the public, the Chief Counsel for Advocacy of the Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning the
				enforcement of the rules or publication of the guides.
								(f)(1)With respect to each
				agency, not later than 6 months after each date described in subsection (b)(1),
				the Chief Counsel for Advocacy of the Small Business Administration shall
				determine whether the agency has completed the review required under subsection
				(b).
								(2)If, after a review under paragraph
				(1), the Chief Counsel for Advocacy of the Small Business Administration
				determines that an agency has failed to complete the review required under
				subsection (b), each rule issued by the agency that the head of the agency
				determined under subsection (a) has a significant economic impact on a
				substantial number of small entities shall immediately cease to have
				effect.
								.
				235.Requiring small
			 business review panels for all agencies
					(a)AgenciesSection 609 of title 5, United States Code,
			 is amended—
						(1)in subsection (b), by striking a
			 covered agency each place it appears and inserting an
			 agency; and
						(2)in subsection
			 (e)(1), by striking the covered agency and inserting the
			 agency.
						(b)Technical and
			 conforming amendments
						(1)Section
			 609Section 609 of title 5,
			 United States Code, is amended—
							(A)by striking
			 subsection (d), as amended by section 1100G(a) of Public Law 111–203 (124 Stat.
			 2112); and
							(B)by redesignating
			 subsection (e) as subsection (d).
							(2)Section
			 603Section 603(d) of title 5,
			 United States Code, as added by section 1100G(b) of Public Law 111–203 (124
			 Stat. 2112), is amended—
							(A)in paragraph (1),
			 by striking a covered agency, as defined in section 609(d)(2)
			 and inserting the Bureau of Consumer Financial Protection;
			 and
							(B)in paragraph (2),
			 by striking A covered agency, as defined in section 609(d)(2),
			 and inserting The Bureau of Consumer Financial
			 Protection.
							(3)Section
			 604Section 604(a) of title 5,
			 United States Code, is amended—
							(A)by redesignating
			 the second paragraph designated as paragraph (6) (relating to covered
			 agencies), as added by section 1100G(c)(3) of Public Law 111–203 (124 Stat.
			 2113), as paragraph (7); and
							(B)in paragraph (7),
			 as so redesignated—
								(i)by
			 striking a covered agency, as defined in section 609(d)(2) and
			 inserting the Bureau of Consumer Financial Protection;
			 and
								(ii)by
			 striking the agency and inserting the
			 Bureau.
								(4)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act and apply on and after the designated
			 transfer date established under section 1062 of Public Law 111–203 (12 U.S.C.
			 5582).
						236.Expanding the
			 Regulatory Flexibility Act to agency guidance documentsSection 601(2) of title 5, United States
			 Code, is amended by inserting after public comment the
			 following: and any significant guidance document, as defined in the
			 Office of Management and Budget Final Bulletin for Agency Good Guidance
			 Procedures (72 Fed. Reg. 3432; January 25, 2007).
				237.Requiring the
			 Internal Revenue Service to consider small entity impact
					(a)In
			 generalSection 603(a) of title 5, United States Code, is
			 amended, in the fifth sentence, by striking but only and all
			 that follows through the period at the end and inserting but only to the
			 extent that such interpretative rules, or the statutes upon which such rules
			 are based, impose on small entities a collection of information requirement or
			 a recordkeeping requirement..
					(b)DefinitionsSection
			 601 of title 5, United States Code, as amended by section 332 of this title, is
			 amended—
						(1)in paragraph (6),
			 by striking and at the end; and
						(2)by striking
			 paragraphs (7) and (8) and inserting the following:
							
								(7)the term
				collection of information has the meaning given that term in
				section 3502(3) of title 44;
								(8)the term
				recordkeeping requirement has the meaning given that term in
				section 3502(13) of title 44;
				and
								.
						238.Mitigating
			 penalties on small entitiesSection 223 of the Small Business Regulatory
			 Enforcement Fairness Act of 1996 (Public Law 104–121; 110 Stat. 862) is amended
			 by adding at the end the following:
					
						(d)Review of
				policies and programs
							(1)Review
				requiredNot later than 6 months after the date of enactment of
				this subsection, and every 2 years thereafter, each agency regulating the
				activities of small entities shall review the policy or program established by
				the agency under subsection (a) and make any modifications to the policy or
				program necessary to comply with the requirements under this section.
							(2)ReportNot
				later than 6 months after the date of enactment of this subsection, and every 2
				years thereafter, each agency described in paragraph (1) shall submit a report
				on the review and modifications required under paragraph (1) to—
								(A)the Committee on
				Small Business and Entrepreneurship and the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
								(B)the Committee on
				Small Business and the Committee on the Judiciary of the House of
				Representatives.
								.
				239.Requiring more
			 detailed small entity analyses
					(a)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, as amended by section 1100G(b) of Public Law 111–203 (124 Stat.
			 2112), is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
									(1)describing the
				reasons why action by the agency is being considered;
									(2)describing the
				objectives of, and legal basis for, the proposed rule;
									(3)estimating the
				number and type of small entities to which the proposed rule will apply;
									(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
									(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be provided;
				and
									(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities,
				including job creation and employment by small entities, beyond that already
				imposed on the class of small entities by the agency, or the reasons why such
				an estimate is not available.
									;
				and
						(2)by adding at the
			 end the following:
							
								(e)An agency shall
				notify the Chief Counsel for Advocacy of the Small Business Administration of
				any draft rules that may have a significant economic impact on a substantial
				number of small entities—
									(1)when the agency
				submits a draft rule to the Office of Information and Regulatory Affairs of the
				Office of Management and Budget under Executive Order 12866, if that order
				requires the submission; or
									(2)if no submission
				to the Office of Information and Regulatory Affairs is required—
										(A)a reasonable
				period before publication of the rule by the agency; and
										(B)in any event, not
				later than 3 months before the date on which the agency publishes the
				rule.
										.
						(b)Final regulatory
			 flexibility analysis
						(1)In
			 generalSection 604(a) of title 5, United States Code, is
			 amended—
							(A)by inserting
			 detailed before description each place it
			 appears;
							(B)in paragraph
			 (2)—
								(i)by
			 inserting detailed before statement each place it
			 appears; and
								(ii)by
			 inserting (or certification of the proposed rule under section
			 605(b)) after initial regulatory flexibility
			 analysis;
								(C)in paragraph (4),
			 by striking an explanation and inserting a detailed
			 explanation; and
							(D)in paragraph (6)
			 (relating to a description of steps taken to minimize significant economic
			 impact), as added by section 1601 of the Small Business Jobs Act of 2010
			 (Public Law 111–240; 124 Stat. 2251), by inserting detailed
			 before statement.
							(2)Publication of
			 analysis on web site, etcSection 604(b) of title 5, United
			 States Code, is amended to read as follows:
							
								(b)The agency
				shall—
									(1)make copies of the
				final regulatory flexibility analysis available to the public, including by
				publishing the entire final regulatory flexibility analysis on the Web site of
				the agency; and
									(2)publish in the
				Federal Register the final regulatory flexibility analysis, or a summary of the
				analysis that includes the telephone number, mailing address, and address of
				the Web site where the complete final regulatory flexibility analysis may be
				obtained.
									.
						(c)Cross-References
			 to other analysesSection 605(a) of title 5, United States Code,
			 is amended to read as follows:
						
							(a)A Federal agency
				shall be deemed to have satisfied a requirement regarding the content of a
				regulatory flexibility agenda or regulatory flexibility analysis under section
				602, 603, or 604, if the Federal agency provides in the agenda or regulatory
				flexibility analysis a cross-reference to the specific portion of an agenda or
				analysis that is required by another law and that satisfies the requirement
				under section 602, 603, or
				604.
							.
					(d)CertificationsSection
			 605(b) of title 5, United States Code, is amended, in the second sentence, by
			 striking statement providing the factual and inserting
			 detailed statement providing the factual and legal.
					(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
						
							607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
								(1)a quantifiable or
				numerical description of the effects of the proposed or final rule, including
				an estimate of the potential for job creation or job loss, and alternatives to
				the proposed or final rule; or
								(2)a more general
				descriptive statement regarding the potential for job creation or job loss and
				a detailed statement explaining why quantification under paragraph (1) is not
				practicable or
				reliable.
								.
					240.Ensuring that
			 agencies consider small entity impact during the rulemaking
			 processSection 605(b) of
			 title 5, United States Code, is amended—
					(1)by inserting
			 (1) after (b); and
					(2)by adding at the
			 end the following:
						
							(2)If, after publication of the
				certification required under paragraph (1), the head of the agency determines
				that there will be a significant economic impact on a substantial number of
				small entities, the agency shall comply with the requirements of section 603
				before the publication of the final rule, by—
								(A)publishing an initial regulatory
				flexibility analysis for public comment; or
								(B)re-proposing the rule with an initial
				regulatory flexibility analysis.
								(3)The head of an agency may not make a
				certification relating to a rule under this subsection, unless the head of the
				agency has determined—
								(A)the average cost of the rule for small
				entities affected or reasonably presumed to be affected by the rule;
								(B)the number of small entities affected
				or reasonably presumed to be affected by the rule; and
								(C)the number of affected small entities
				for which that cost will be significant.
								(4)Before publishing a certification and
				a statement providing the factual basis for the certification under paragraph
				(1), the head of an agency shall—
								(A)transmit a copy of the certification
				and statement to the Chief Counsel for Advocacy of the Small Business
				Administration; and
								(B)consult with the Chief Counsel for
				Advocacy of the Small Business Administration on the accuracy of the
				certification and
				statement.
								.
					241.Qualifications
			 of the Chief Counsel for Advocacy and authority for the Office of
			 Advocacy
					(a)Qualifications
			 of Chief Counsel for AdvocacySection 201 of Public Law 94–305 (15 U.S.C.
			 634a) is amended by adding at the end the following: The Chief Counsel
			 for Advocacy shall be an attorney with business experience and expertise in or
			 knowledge of the regulatory process..
					(b)Additional
			 powers of Office of AdvocacySection 203 of Public Law 94–305 (15
			 U.S.C. 634c) is amended—
						(1)in paragraph (5),
			 by striking and at the end;
						(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by inserting after
			 paragraph (6) the following:
							
								(7)at the discretion
				of the Chief Counsel for Advocacy, comment on regulatory action by an agency
				that affects small businesses, without regard to whether the agency is required
				to file a notice of proposed rulemaking under section 553 of title 5, United
				States Code, with respect to the
				action.
								.
						242.Technical and
			 conforming amendments
					(a)HeadingSection
			 605 of title 5, United States Code, is amended in the section heading by
			 striking Avoidance and all that follows and
			 inserting the following: Incorporations by reference and
			 certification..
					(b)Table of
			 sectionsThe table of sections for chapter 6 of title 5, United
			 States Code, is amended—
						(1)by striking the
			 item relating to section 605 and inserting the following:
							
								
									605. Incorporations by reference and
				certification.
								
								;
				  
							and(2)by striking the
			 item relating to section 607 and inserting the following:
							
								
									607. Quantification
				requirements.
								
								.
						ESmall Business
			 Freedom of Commerce Act
				251.Small business
			 exemptions
					(a)ElectionNotwithstanding any other provision of law,
			 a small business concern operating in the United States may elect to be exempt
			 from any Federal rule or regulation issued on or after January 1, 2008.
					(b)Process for
			 exemption
						(1)Notification of
			 Federal agencyTo be exempt
			 from a rule or regulation under this section, the highest ranking official of a
			 small business concern shall provide to the Federal agency that issued such
			 rule or regulation written notice that the small business concern has elected
			 to be exempt from such rule or regulation.
						(2)TimingA
			 small business concern shall be exempt from a rule or regulation beginning on
			 the date that is 30 days after the date that written notice provided by such
			 concern under paragraph (1), with respect to such rule or regulation, is
			 received by the applicable Federal agency.
						(3)Confirmation of
			 written noticeNot later than 7 days after receiving a written
			 notice under paragraph (1), the head of the Federal agency that received such
			 notice shall provide to the applicable small business concern written
			 confirmation that such notice has been received.
						(c)Notification of
			 publicA small business
			 concern that is exempt from a Federal rule or regulation under this section
			 shall—
						(1)label any product
			 of the concern affected by such exemption in a manner that provides notice that
			 the product is no longer subject to such rule or regulation; and
						(2)include in any communication of the concern
			 relating to a product or activity affected by such exemption notice that the
			 product or activity is no longer subject to such rule or regulation.
						(d)PenaltiesA
			 small business concern that fails to satisfy any requirement under this section
			 shall be subject to penalties for noncompliance with an applicable Federal rule
			 or regulation without regard to any election of the small business concern to
			 be exempt from such rule or regulation.
					(e)LimitationsA
			 small business concern may not elect to be exempt under this section from a
			 rule or regulation issued by the Department of Defense or the Department of
			 Homeland Security, if the Secretary of Defense or the Secretary of Homeland
			 Security has determined that such rule or regulation is necessary for the
			 security of the United States.
					(f)DefinitionsIn
			 this section, the following definitions apply:
						(1)Federal
			 agencyThe term Federal
			 agency means any department, agency, or independent establishment of the
			 Federal Government.
						(2)Small business
			 concernThe term small business concern has the
			 meaning given such term in section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
						IIIAmerican energy
			 production
			AEnd of
			 Presidential Permatorium on America’s Outer Continental Shelf Resources
			 
				301.Deadline for
			 certain permit applications under existing leases
					(a)In
			 generalA lease under which a covered application is submitted to
			 the Secretary of the Interior shall be considered to be in directed suspension
			 during the period beginning May 27, 2010, and ending on the date the Secretary
			 issues a final decision on the application, if the Secretary does not issue a
			 final decision on the application—
						(1)before the end of
			 the 30-day period beginning on the date of enactment of this Act, in the case
			 of a covered application submitted before such date of enactment; or
						(2)before the end of the 30-day period
			 beginning on the date the application is received by the Secretary, in the case
			 of a covered application submitted on or after such date of enactment.
						(b)Covered
			 applicationIn this section
			 the term covered application means an application for a permit to
			 drill under an oil and gas lease under the Outer Continental Shelf Lands Act in
			 effect on the date of enactment of this Act, that—
						(1)represents a resubmission of an approved
			 permit to drill (including an application for a permit to sidetrack) that was
			 approved by the Secretary before May 27, 2010; and
						(2)is received by the
			 Secretary after October 12, 2010, and before the end of the 30-day period
			 beginning on the date of enactment of this Act.
						1Outer Continental
			 Shelf
					311.End moratorium
			 of oil and gas leasing in certain areas of the Gulf of Mexico
						(a)Repeal of
			 Moratorium
							(1)RepealSubsection
			 (a) of section 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C.
			 1331 note; Public Law 109–432) is repealed.
							(2)National defense
			 areaSection 12(d) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(d)) is amended—
								(A)by striking
			 (d) The United States and inserting the following:
									
										(d)Restriction of
				areas for national defense
											(1)In
				generalThe United States
											;
				and
								(B)by adding at the
			 end the following:
									
										(2)ReviewAnnually,
				the Secretary of Defense shall review the areas of the outer Continental Shelf
				that have been designated as restricted from exploration and operation to
				determine whether the areas should remain under
				restriction.
										.
								(b)Leasing of
			 Moratorium Areas
							(1)In
			 generalAs soon as practicable, but not later than 1 year, after
			 the date of enactment of this Act, the Secretary of the Interior shall offer
			 for leasing under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), any areas made available for leasing as a result of the enactment of
			 subsection (a).
							(2)Leasing
			 planAny areas made available for leasing under paragraph (1)
			 shall be offered for lease under this section notwithstanding the omission of
			 any of these respective areas from the applicable 5-year plan developed by the
			 Secretary pursuant to section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344).
							(c)Military
			 missionSection 104 of the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note; Public Law 109–432) is further amended—
							(1)by striking
			 (b) Military mission
			 line.—Notwithstanding subsection (a), the and
			 inserting (a) Military
			 mission.—The;
							(2)by redesignating
			 subsection (c) as subsection (b);
							(3)in subsection
			 (b)(1), as so redesignated, by striking paragraph (2) or (3) of
			 subsection (a) and inserting paragraph (5); and
							(4)in subsection (b),
			 as so redesignated, by adding at the end the following:
								
									(5)Areas
				describedThe areas referred to in paragraph (1) are—
										(A)any area in the
				Eastern Planning Area that is within 125 miles of the coastline of the State of
				Florida; and
										(B)any area in the
				Central Planning Area that is—
											(i)within—
												(I)the 181 Area;
				and
												(II)100 miles of the
				coastline of the State of Florida; or
												(ii)(I)outside the 181
				Area;
												(II)east of the
				western edge of the Pensacola Official Protraction Diagram (UTM X coordinate
				1,393,920 (NAD 27 feet)); and
												(III)within 100 miles
				of the coastline of the State of
				Florida.
												.
							312.Outer
			 Continental Shelf directed lease sales
						(a)209 lease
			 saleThe Secretary of the Interior (referred to in this section
			 as the Secretary) shall offer the Beaufort Sea Program Area for
			 oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(b)210 lease
			 saleThe Secretary shall offer the Western Gulf of Mexico Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(c)212 lease
			 saleThe Secretary shall offer the Chukchi Sea Program Area for
			 oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(d)213 lease
			 saleThe Secretary shall offer the Central Gulf of Mexico Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(e)215 lease
			 saleThe Secretary shall offer the Western Gulf of Mexico Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(f)216 lease
			 saleThe Secretary shall offer the Central Gulf of Mexico Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(g)217 lease
			 saleThe Secretary shall offer the Beaufort Sea Program Area for
			 oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(h)214 lease
			 saleThe Secretary shall offer the North Aleutian Basin Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(i)218 lease
			 saleThe Secretary shall offer the Western Gulf of Mexico Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(j)219 lease
			 saleThe Secretary shall offer the Cook Inlet Program Area for
			 oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(k)220 lease
			 saleThe Secretary shall offer the Mid-Atlantic Program Area for
			 oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale
			 Schedule.
						(l)221 lease
			 saleThe Secretary shall offer the Chukchi Sea Program Area for
			 oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) in 2012 as established in the 2007–2012 Lease Sale
			 Schedule.
						(m)222 lease
			 saleThe Secretary shall offer the Central Gulf of Mexico Program
			 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) in 2012 as established in the 2007–2012 Lease Sale
			 Schedule.
						313.Leasing program
			 considered approved
						(a)In
			 generalThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to
			 in this section as the Secretary) under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section.
						(b)Final
			 environmental impact statementThe Secretary is considered to
			 have issued a final environmental impact statement for the program described in
			 subsection (a) in accordance with all of the requirements of sections 18, 19,
			 and 20 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344, 1345, and
			 1346), in accordance with all requirements under section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), and in
			 accordance with all requirements of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.).
						314.Outer
			 Continental Shelf lease sales
						(a)Requirement To
			 conduct lease sales
							(1)In
			 generalExcept as provided in paragraph (2), not later than one
			 year after the date of enactment of this Act and annually thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct at a minimum one lease sale in an
			 Atlantic Planning Area, one lease sale in the Pacific Planning Area, one lease
			 sale in the Alaska Planning Area, and three lease sales in a Gulf of Mexico
			 Planning Area for which the Secretary determines that there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf.
							(2)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
								(A)determine whether
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
								(B)if the Secretary
			 determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
								(b)Leasing
			 planAny areas made available for leasing under subsection (a)
			 shall be offered for lease under this section notwithstanding the omission of
			 any of these respective areas from the applicable 5-year plan developed by the
			 Secretary pursuant to section 18 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1344).
						315.Restrictions on
			 leasing of the Outer Continental Shelf
						(a)State
			 opt-OutNo lease authorizing
			 a permanent surface energy project for the exploration, development, or
			 production of oil or gas may be issued for any area of the Outer Continental
			 Shelf located within 10 miles of the coastline of a State if the State has
			 notified the Secretary of the Interior that the State does not want to
			 participate in such leasing.
						(b)Existing leases
			 not affectedThis section
			 shall not affect any lease issued before the date of enactment of this
			 Act.
						316.Sharing of OCS
			 receipts with States and local governmentsSection 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended as follows:
						(1)By designating the
			 existing text as subsection (a).
						(2)In subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts.
						(3)By adding the
			 following:
							
								(b)Treatment of OCS
				Receipts
									(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraph
				(2).
									(2)Immediate
				receipts sharingBeginning October 1, 2012, the Secretary shall
				share 50 percent of OCS Receipts derived from all leases, except that the
				Secretary shall only share 25 percent of such OCS Receipts derived from all
				such leases within a State’s Adjacent Zone if leasing is not allowed within at
				least 25 percent of that State’s Adjacent Zone located completely within 75
				miles of any coastline.
									(3)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraph (2) as
				follows:
										(A)Bonus
				bidsDeposits derived from
				bonus bids from a leased tract, including interest thereon, shall be allocated
				at the end of each fiscal year to the Adjacent State.
										(B)RoyaltiesDeposits
				derived from royalties and net profit shares from a leased tract, including
				interest thereon, shall be allocated at the end of each fiscal year as
				follows:
											(i)Fifty percent to
				the Adjacent State.
											(ii)Fifty percent to
				all States, including the Adjacent State, having a coastline point within 300
				miles of the leased tract, divided equally, if such State allows leasing within
				at least 25 percent of its Adjacent Zone within 75 miles of the
				coastline.
											(C)Limitation if
				not admitted to the Union as a StateAny entity defined as a
				State under section 2(r), that has not been admitted to the
				Union as a State shall only be entitled to one-half of a State share under this
				paragraph.
										(c)Transmission of
				Allocations
									(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
										(A)to each State 60
				percent of such State’s allocations under subsections (b)(2), (b)(3)(A), and
				(b)(3)(B) (i) and (ii) for the immediate prior fiscal year; and
										(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(2), (b)(3)(A), and
				(b)(3)(B) (i) and (ii), for the immediate prior fiscal year, together with all
				accrued interest thereon.
										(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
										(A)Twenty-five
				percent shall be allocated to coastal county-equivalent political subdivisions
				that are completely more than 25 miles landward of the coastline and at least a
				part of which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
										(B)Seventy-five
				percent shall be allocated to coastal county-equivalent political subdivisions
				that are completely or partially less than 25 miles landward of the coastline,
				with the allocation among such coastal county-equivalent political subdivisions
				to be further allocated as follows:
											(i)Twenty-five
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
											(ii)Twenty-five
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
											(iii)Fifty percent
				shall be allocated equally to all coastal county-equivalent political
				subdivisions having a coastline point within 300 miles of the leased tract for
				which OCS Receipts are being shared.
											(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
										(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
										(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
										(d)Investment of
				DepositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
								(e)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
									(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
									(2)To make
				transportation infrastructure improvements.
									(3)To reduce
				taxes.
									(4)To promote, fund,
				and provide for—
										(A)coastal or
				environmental restoration;
										(B)fish, wildlife,
				and marine life habitat enhancement;
										(C)waterways
				construction and maintenance;
										(D)levee construction
				and maintenance and shore protection; and
										(E)marine and
				oceanographic education and research.
										(5)To promote, fund,
				and provide for—
										(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
										(B)energy
				demonstration projects;
										(C)supporting
				infrastructure for shore-based energy projects;
										(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
										(E)State seismic
				monitoring programs, including operation of monitoring stations;
										(F)development of oil
				and gas resources through enhanced recovery techniques;
										(G)energy efficiency
				and conservation programs; and
										(H)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
										(6)To promote, fund,
				and provide for—
										(A)historic
				preservation programs and projects;
										(B)natural disaster
				planning and response; and
										(C)hurricane and
				natural disaster insurance programs.
										(7)For any other
				purpose as determined by State law.
									(f)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
								(g)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
								(h)DefinitionsIn
				this section:
									(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
									(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
									(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
									(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
									(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
									(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, or
				from net profit shares, from an outer Continental Shelf minerals lease.
									(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
									(8)OCS
				receiptsThe term OCS Receipts means bonus bids and
				royalties, excluding royalties from leases amended under the authority of
				section 8(s) of this
				Act.
									.
						2Arctic Coastal
			 Plain
					321.DefinitionsIn this chapter:
						(1)Coastal
			 PlainThe term Coastal Plain means that area
			 identified as the 1002 Coastal Plain Area on the map.
						(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
						(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
						(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management, in consultation with the Director of the United States Fish and
			 Wildlife Service.
						322.Leasing program
			 for land within the Coastal Plain
						(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
							(1)to establish and
			 implement, in accordance with this chapter, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain; and
							(2)to administer this
			 chapter through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that require the application
			 of the best commercially available technology for oil and gas exploration,
			 development, and production to all exploration, development, and production
			 operations under this chapter in a manner that ensures the receipt of fair
			 market value by the public for the mineral resources to be leased.
							(b)Repeal
							(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
							(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section
			 1003.
							(3)Compliance with
			 NEPA for other actions
								(A)In
			 generalBefore conducting the first lease sale under this
			 chapter, the Secretary shall prepare an environmental impact statement in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) with respect to the actions authorized by this chapter that are not
			 referred to in paragraph (2).
								(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
									(i)to
			 identify nonleasing alternative courses of action; or
									(ii)to
			 analyze the environmental effects of those courses of action.
									(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
									(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this chapter; and
									(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
									(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
								(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this chapter.
								(c)Relationship to
			 State and local authorityNothing in this chapter expands or
			 limits any State or local regulatory authority.
						(d)Special
			 areas
							(1)Designation
								(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
								(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
								(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that preserves the unique and diverse character of the area, including
			 fish, wildlife, subsistence resources, and cultural values of the area.
							(3)Exclusion from
			 leasing or surface occupancy
								(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
								(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
								(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
							(e)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this chapter.
						(f)Regulations
							(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, the Secretary shall promulgate such regulations as are necessary to
			 carry out this chapter, including rules and regulations relating to protection
			 of the fish and wildlife, fish and wildlife habitat, subsistence resources, and
			 environment of the Coastal Plain.
							(2)Revision of
			 regulationsThe Secretary shall periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant biological, environmental, scientific or engineering
			 data that come to the attention of the Secretary.
							323.Lease
			 sales
						(a)In
			 generalLand may be leased pursuant to this chapter to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
						(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
							(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
							(2)the holding of
			 lease sales after that nomination process; and
							(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
							(c)Lease sale
			 bidsBidding for leases under this chapter shall be by sealed
			 competitive cash bonus bids.
						(d)Acreage minimum
			 in first saleFor the first lease sale under this chapter, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
						(e)Timing of lease
			 salesThe Secretary shall—
							(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this chapter;
							(2)not later than 90
			 days after the date of the completion of the sale, evaluate the bids in the
			 sale and issue leases resulting from the sale; and
							(3)conduct additional
			 sales at appropriate intervals if sufficient interest in exploration or
			 development exists to warrant the conduct of the additional sales.
							324.Grant of leases
			 by the Secretary
						(a)In
			 generalOn payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 323 a lease for any land
			 on the Coastal Plain.
						(b)Subsequent
			 transfers
							(1)In
			 generalNo lease issued under this chapter may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary.
							(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
							325.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this chapter shall—
						(1)provide for the
			 payment of a royalty of not less than 12½ percent of the
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary in accordance with regulations applicable to other Federal oil
			 and gas leases;
						(2)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
						(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(4)provide that the
			 standard of reclamation for land required to be reclaimed under this chapter
			 shall be, to the maximum extent practicable—
							(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
							(B)on application by
			 the lessee, to a higher or better standard, as approved by the
			 Secretary;
							(5)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 322(a)(2);
						(6)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
						(7)contain such other
			 provisions as the Secretary determines to be necessary to ensure compliance
			 with this chapter and the regulations promulgated under this chapter.
						326.Expedited
			 judicial review
						(a)Filing of
			 complaints
							(1)DeadlineA
			 complaint seeking judicial review of a provision of this chapter or an action
			 of the Secretary under this chapter shall be filed—
								(A)except as provided
			 in subparagraph (B), during the 90-day period beginning on the date on which
			 the action being challenged was carried out; or
								(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), by not later than 90 days after the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
								(2)VenueA complaint seeking judicial review of a
			 provision of this chapter or an action of the Secretary under this chapter
			 shall be filed in the United States District Court for the District of
			 Columbia.
							(3)Scope
								(A)In
			 generalJudicial review of a decision of the Secretary relating
			 to a lease sale under this chapter (including an environmental analysis of such
			 a lease sale) shall be—
									(i)limited to a
			 review of whether the decision is in accordance with this chapter; and
									(ii)based on the
			 administrative record of the decision.
									(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this chapter shall be presumed to be correct unless proven otherwise by clear
			 and convincing evidence.
								(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
						(c)Relationship to
			 other provisionsSubchapter B of chapter 2 shall not affect the
			 application of this section.
						327.Rights-of-way
			 across the Coastal Plain
						(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
							(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (16 U.S.C. 3161 et seq.); and
							(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170,
			 3171).
							(b)RegulationsThe
			 Secretary shall include in regulations under section 322(f) provisions granting
			 rights-of-way and easements described in subsection (a).
						328.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
						(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
						(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
						BRevocation of
			 Energy-Restricting BLM Lockup
				331.Revocation of
			 Secretarial Order No. 3310Secretarial Order No. 3310, dated December
			 22, 2010, relating to protecting wilderness characteristics on lands managed by
			 the Bureau of Land Management is hereby revoked.
				1Expedited Shale
			 Leasing of Federal Lands
					341.Opening of
			 lands to oil shale leasing
						(a)Repeal of
			 Limitation on Use of FundsSection 433 of division F of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2152) is
			 repealed.
						(b)Issuance of
			 RegulationsThe Secretary of the Interior shall issue all
			 regulations necessary to implement section 369 of the Energy Policy Act of 2005
			 (Public Law 109–58; 42 U.S.C. 15927) with respect to oil shale by not later
			 than 60 days after the date of the enactment of this Act. Such regulations
			 shall include such safeguards and assurances as the Secretary considers
			 necessary to allow States to exercise their regulatory and statutory
			 authorities under State law, consistent with otherwise applicable Federal
			 law.
						(c)Leasing of Oil
			 Shale ResourceImmediately after issuing regulations under
			 subsection (b), the Secretary of the Interior shall—
							(1)offer for leasing
			 for research and development of oil shale resources under subsection (c) of
			 section 369 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C.
			 15927), additional 160-acre tracts of lands the Secretary considers necessary
			 to fulfill the research and development objectives of such Act; and
							(2)offer for leasing
			 for commercial exploration, development, and production of oil shale resources
			 under subsection (e) of such section, public lands in States for which the
			 Secretary finds sufficient support and interest as required by that
			 subsection.
							2Judicial Review
			 Regarding Energy Projects
					351.Exclusive
			 jurisdiction over causes and claims relating to covered energy
			 projectsNotwithstanding any
			 other provision of law, the United States District Court for the District of
			 Columbia shall have exclusive jurisdiction to hear all causes and claims under
			 this subtitle or any other provision of law that arise from any covered energy
			 project.
					352.Time for filing
			 complaintAll causes and
			 claims referred to in section 351 must be filed not later than the end of the
			 60-day period beginning on the date of the action or decision by a Federal
			 official that constitutes the covered energy project concerned. Any cause or
			 claim not filed within that time period shall be barred.
					353.District Court
			 for the District of Columbia deadline
						(a)In
			 generalAll proceedings that are subject to section 351—
							(1)shall be resolved
			 as expeditiously as possible, and in any event not more than 180 days after
			 such cause or claim is filed; and
							(2)shall take
			 precedence over all other pending matters before the district court.
							(b)Failure To
			 comply with deadlineIf an interlocutory or final judgment,
			 decree, or order has not been issued by the district court by the deadline
			 described under this section, the cause or claim shall be dismissed with
			 prejudice and all rights relating to such cause or claim shall be
			 terminated.
						354.Ability to seek
			 appellate reviewAn
			 interlocutory or final judgment, decree, or order of the district court in a
			 proceeding that is subject to section 351 may be reviewed by no other court
			 except the Supreme Court.
					355.Deadline for
			 appeal to the Supreme CourtIf
			 a writ of certiorari has been granted by the Supreme Court pursuant to section
			 354, then—
						(1)the interlocutory
			 or final judgment, decree, or order of the district court shall be resolved as
			 expeditiously as possible and in any event not more than 180 days after such
			 interlocutory or final judgment, decree, order of the district court is issued;
			 and
						(2)all such
			 proceedings shall take precedence over all other matters then before the
			 Supreme Court.
						356.Covered energy
			 project definedIn this
			 chapter, the term covered energy project means any action or
			 decision by the President or a Federal official regarding—
						(1)the leasing of
			 Federal lands (including submerged lands) for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source or form of energy, including actions and decisions regarding the
			 selection or offering of Federal lands for such leasing; or
						(2)any action under
			 such a lease.
						357.Limitation on
			 applicationThis chapter shall
			 not apply with respect to a covered energy project to the extent such
			 application would be inconsistent with chapter 3.
					3Permitting
			 reform
					361.PurposesThe purposes of this chapter are to—
						(1)respond to the
			 Nation’s increased need for domestic energy resources;
						(2)facilitate
			 interagency coordination and cooperation in the processing of permits required
			 to support oil and gas use authorization on Federal lands, both onshore and on
			 the Outer Continental Shelf, in order to achieve greater consistency,
			 certainty, and timeliness in permit processing requirements;
						(3)promote process
			 streamlining and increased interagency efficiency, including elimination of
			 interagency duplication of effort;
						(4)improve
			 information sharing among agencies and understanding of respective agency roles
			 and responsibilities;
						(5)promote
			 coordination with State agencies with expertise and responsibilities related to
			 Federal oil and gas permitting decisions;
						(6)promote
			 responsible stewardship of Federal oil and gas resources;
						(7)maintain high
			 standards of safety and environmental protection; and
						(8)enhance the
			 benefits to Federal permitting already occurring as a result of a coordinated
			 and timely interagency process for oil and gas permit review for certain
			 Federal oil and gas leases.
						362.Federal
			 Coordinator
						(a)EstablishmentThere
			 is established, as an independent agency in the Executive Branch, the Office of
			 the Federal Oil and Gas Permit Coordinator.
						(b)Federal permit
			 coordinatorThe Office shall be headed by a Federal Permit
			 Coordinator, who shall be appointed by the President within 90 days after the
			 date of enactment of this Act.
						(c)DutiesThe
			 Federal Permit Coordinator shall be responsible for the following:
							(1)Coordinating the
			 timely completion of all permitting activities by Federal agencies, and State
			 agencies to the maximum extent practicable, with respect to any oil and gas
			 project under a Federal lease issued pursuant to the mineral leasing laws,
			 either onshore or on the Outer Continental Shelf. For purposes of this chapter
			 only, such oil and gas projects shall include oil shale projects under Federal
			 oil shale leases.
							(2)Ensuring the
			 compliance of Federal agencies, and State agencies to the extent they
			 participate, with this chapter.
							363.Regional
			 Offices and Regional Permit Coordinators
						(a)Regional
			 officesWithin 90 days after the date of appointment of the
			 Federal Permit Coordinator, the Secretary of the Interior (Secretary), in
			 consultation with the Federal Permit Coordinator, shall establish regional
			 offices to coordinate review of Federal permits for oil and gas projects on
			 Federal lands onshore and on the Outer Continental Shelf.
						(b)Number and
			 location of regional officesThe number of regional offices shall
			 be established by the Secretary in consultation with the Federal Permit
			 Coordinator. The Secretary shall ensure that there is an adequate number of
			 offices in each region proximate to available Federal oil and gas lease tracts
			 onshore and on the Outer Continental Shelf to meet the demands for expeditious
			 permitting in that region. The Secretary shall designate as regional offices
			 under this section all offices established under section 365 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15924).
						(c)Memorandum of
			 understandingWithin 90 days after the appointment of the Federal
			 Permit Coordinator, the Federal Permit Coordinator, the Secretary, the
			 Secretary of Agriculture, the Secretary of Commerce, the Secretary of Homeland
			 Security, the Administrator of the Environmental Protection Agency, the
			 Secretary of Defense, and the head of any other Federal agency with
			 responsibilities related to permitting of Federal oil and gas leases, shall
			 enter into a memorandum of understanding (MOU) establishing respective duties
			 and responsibilities for staffing the regional offices and accomplishing the
			 objectives of this section.
						(d)Designation of
			 qualified staff
							(1)In
			 generalNot later than 30 days after the date of signing of the
			 MOU under subsection (c), all Federal signatory agencies shall assign to each
			 regional office the appropriate employees with expertise in the oil and gas
			 permitting issues relating to that office, including, but not limited, with
			 respect to—
								(A)consultation and
			 preparation of biological opinions under section 7 of the Endangered Species
			 Act of 1973 (16 U.S.C. 1536);
								(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
								(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
								(D)planning under the
			 National Forest Management Act of 1976 (16 U.S.C. 472a et seq.);
								(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) (NEPA);
								(F)applications for
			 permits to drill under the Mineral Leasing Act (30 U.S.C. 181 et seq.);
			 and
								(G)exploration plans
			 and development and production plans under the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1331 et seq.).
								(2)Preference and
			 incentivesTo the maximum extent practicable, for purposes of
			 this subsection, Federal agencies shall give preference to employees
			 volunteering for reassignment to the regional offices, and shall offer
			 incentives to attract and retain regional office employees, including, but not
			 limited to, retaining contract employees, rotational assignments, salary
			 incentives of up to 120 percent of an employee’s existing salary immediately
			 prior to reassignment, or any combination of strategies.
							(e)DutiesEach
			 employee assigned under subsection (d) shall—
							(1)within 90 days
			 after the date of assignment, report to the regional office to which the
			 employee is assigned;
							(2)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
							(3)participate as
			 part of the team working on proposed oil and gas projects, planning, and
			 environmental analyses.
							(f)Creation of and
			 delegation of authority to regional permit coordinatorsThe
			 Federal Permit Coordinator shall appoint a Regional Permit Coordinator to be
			 located within each regional office established under this section, with full
			 authority to act on behalf of the Federal Permit Coordinator.
						(g)Additional
			 personnelThe Federal Permit Coordinator or Regional Permit
			 Coordinators may at any time direct that any Federal agency party to the MOU
			 under subsection (c) assign additional staff required to implement the duties
			 of the regional offices.
						364.Reviews and
			 actions of Federal agencies
						(a)Schedules for
			 timely permit decisionmakingWithin 10 days after the date on
			 which the Secretary receives any oil and gas permit application or amended
			 application, the Secretary shall either notify the applicant that the
			 application is complete or notify the applicant that information is missing and
			 specify the information that is required to be submitted for the application to
			 be complete. Within 30 days after notifying a permit applicant that an
			 application is complete, the Secretary, in consultation with the permit
			 applicant as necessary, shall determine and inform the Regional Permit
			 Coordinator responsible for that project area whether the proposed permit is a
			 class I, class II, or class III permit. The Regional Permit Coordinator shall
			 as soon as possible but in no event later than 30 days following the
			 Secretary’s determination establish a binding schedule to ensure the most
			 expeditious possible review and processing of the requested permit, in
			 accordance with this section.
						(b)Permit classes
			 and schedules
							(1)Class I
			 permitsAn oil and gas permit shall be designated as a class I
			 permit under this section if the permitted activity is of a nature that would
			 typically require preparation of an environmental impact statement under NEPA
			 to inform the permitting decision. For such permits, the Regional Permit
			 Coordinator shall establish a schedule for timely completion of all permit
			 reviews and processing, not to exceed 30 months. The Regional Permit
			 Coordinator shall make the schedule publicly available within 10 days after the
			 schedule is established.
							(2)Class II
			 permitsAn oil and gas permit shall be designated as a class II
			 permit under this section if the permitted activity is of a nature that would
			 typically be found not to significantly affect the quality of the human
			 environment under NEPA. For such permits, the Regional Permit Coordinator shall
			 establish the most expeditious schedule possible for completion of all permit
			 reviews and processing, not to exceed 90 days. The Regional Permit Coordinator
			 may grant a one-time extension of that schedule, not to exceed 60 days, upon a
			 good cause showing that additional time is necessary to complete permit
			 decisions. Not later than 15 days after establishing or extending any schedule
			 for a class II permit, the Regional Permit Coordinator shall provide the permit
			 applicant with the schedule.
							(3)Class III
			 permitsNotwithstanding paragraphs (1) and (2), an oil and gas
			 permit shall be designated as a class III permit under this section if the
			 permitted activity either qualifies for a statutory or regulatory categorical
			 exclusion under NEPA or if the requirements under NEPA and other applicable law
			 for the permit have been completed within 30 days after the date of a complete
			 application. For such permits, the permit shall be issued within 30 days after
			 the date of a complete application.
							(4)Reclassification
			 of class II permitIf prior to the expiration of the established
			 schedule for a class II permit newly discovered information indicates that the
			 class II permit will significantly affect the quality of the human environment,
			 the Secretary may, in consultation with the permit applicant, reclassify the
			 permit as a class I permit under paragraph (1), and the Regional Coordinator
			 shall establish an amended schedule that complies with the provisions of that
			 paragraph.
							(c)ReportingThe
			 Regional Permit Coordinators shall include data on all schedule timing and
			 compliance in their reports to the Federal Permit Coordinator required under
			 subsection (i), who shall include such data in the report to the President and
			 Congress required under subsection (i).
						(d)Dispute
			 resolutionThe Regional Permit Coordinator shall resolve all
			 administrative issues that affect oil and gas permit reviews. The Regional
			 Permit Coordinator shall report jointly to the Federal Permit Coordinator and
			 to the head of the relevant action agency, or his or her designee, for
			 resolution of any issue regarding an oil and gas permit that may result in
			 missing the schedule deadlines established pursuant to subsection (b). The
			 Regional Permit Coordinators shall include data regarding the incidence and
			 resolution of disputes under this subsection in their reports to the Federal
			 Permit Coordinator required under subsection (i), who shall include such
			 reported data and develop recommendations in the report to the President and
			 Congress required under subsection (i).
						(e)RemediesAn
			 applicant for a class I permit may bring a cause of action to seek expedited
			 mandamus review, if a Regional Permit Coordinator or the Secretary fails
			 to—
							(1)establish a
			 schedule in accordance with subsection (b);
							(2)enforce and ensure
			 completion of reviews within schedule deadlines; or
							(3)take all actions
			 as are necessary and proper to avoid jeopardizing the timely completion of the
			 entire schedule.
							If an agency fails to complete its
			 review of and issue a decision upon a permit within the schedule established by
			 the Court, that permit shall be deemed granted to the applicant.(f)Prohibition of
			 certain terms and conditionsNo Federal agency may include in any
			 permit, right-of-way, or other authorization issued for an oil and gas project
			 subject to the provisions of this chapter, any term or condition that may be
			 authorized, but is not required, by the provisions of any applicable law, if
			 the Federal Permit Coordinator determines that such term or condition would
			 prevent or impair in any significant respect completion of a permit review
			 within the time schedule established pursuant to subsection (b) or would
			 otherwise impair in any significant respect expeditious oil and gas
			 development. The Federal Permit Coordinator shall not have any authority to
			 impose any terms, conditions, or requirements beyond those imposed by any
			 Federal law, agency, regulation, or lease term.
						(g)Consolidated
			 recordThe Federal Permit Coordinator, acting through the
			 appropriate Regional Permit Coordinator, with the cooperation of Federal and
			 State administrative officials and agencies, shall maintain a complete,
			 consolidated record of all decisions made or actions taken by the Federal
			 Permit Coordinator or Regional Permit Coordinator or by any Federal agency with
			 respect to any oil and gas permit.
						(h)Relationship to
			 NEPA and Energy Policy Act of 2005
							(1)Section 390(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15942(a)) is amended—
								(A)by striking
			 rebuttable presumption that the use of a; and
								(B)by striking
			 would apply.
								(2)Section 17(p) of
			 the Mineral Leasing Act (30 U.S.C. 226(p)) is repealed.
							(i)Additional
			 powers and responsibilities
							(1)Regional Permit
			 Coordinator reportsThe Regional Permit Coordinators shall each
			 submit a report to the Federal Permit Coordinator by December 31 of each year
			 that documents each office’s performance in meeting the objectives under this
			 chapter, including recommendations to further streamline the permitting
			 process.
							(2)Redirection of
			 priorities or resourcesIn
			 order to expedite overall permitting activity, the Federal Permit Coordinator
			 may redirect the priority of regional office activities or the allocation of
			 resources among such offices, and shall engage the agencies that are parties to
			 the MOU to the extent such adjustments implicate their respective staffs or
			 resources.
							(3)Report to
			 congressBeginning three years after the date of enactment of
			 this Act, the Federal Permit Coordinator shall prepare and submit a report to
			 the President and Congress by April 15 of each year that outlines the results
			 achieved under this chapter and makes recommendations to the President and
			 Congress for further improvements in processing oil and gas permits on Federal
			 lands.
							365.State
			 coordinationThe Governor of
			 any State wherein an oil and gas operation may require a Federal permit, or the
			 coastline of which is in immediate geographic proximity to oil and gas
			 operations on the Outer Continental Shelf, may be a signatory to the MOU for
			 purposes of fulfilling any State responsibilities with respect to Federal oil
			 and gas permitting decisions. The Regional Permit Coordinators shall facilitate
			 and coordinate concurrent State reviews of requested permits for oil and gas
			 projects on the Outer Continental Shelf.
					366.Savings
			 provisionExcept as expressly
			 stated, nothing in this chapter affects—
						(1)the applicability
			 of any Federal or State law; or
						(2)any delegation of
			 authority made by the head of a Federal agency the employees of which are
			 participating in the implementation of this section.
						367.Administrative
			 and judicial review
						(a)Administrative
			 reviewAny oil and gas permitting decision for Federal lands
			 onshore or on the Outer Continental Shelf that was issued in accordance with
			 the procedures established by this chapter shall not be subject to further
			 administrative review within the respective Federal agency responsible for that
			 decision, and shall be the final decision of that agency for purposes of
			 judicial review.
						(b)Exclusive
			 jurisdiction over permit decisionsOnly the United States
			 District Court for the District of Columbia shall have original jurisdiction
			 over any civil action for the review of such a permit decision.
						(c)Limitations on
			 claimsNotwithstanding any other provision of law, any action
			 arising under Federal law seeking judicial review of a permit, license, or
			 approval issued by a Federal agency for an oil and gas permit subject to this
			 chapter shall be barred unless it is filed within 90 days of the date of the
			 decision. Nothing in this chapter shall create a right to judicial review or
			 places any limit on filing a claim that a person has violated the terms of a
			 permit, license, or approval.
						(d)Filing of
			 recordWhen any civil action is brought pursuant to this chapter,
			 the Federal Permit Coordinator shall immediately prepare for the court a
			 consolidated record.
						(e)Expedited
			 reviewAny action for judicial review challenging a decision
			 approved pursuant to this section shall be set for consideration by not later
			 than 90 days after the date the action is filed.
						(f)Expedited
			 mandamus reviewNotwithstanding subsection (e), within 30 days
			 after the filing of an action challenging or seeking to enforce an established
			 permit review schedule for a class I permit, the court shall issue a decision
			 either compelling permit issuance or sanctioning the delay and establishing a
			 new schedule that enables the most expeditious possible completion of
			 proceedings. In rendering its decision, the court shall review whether the
			 agencies subject to the schedule have been acting in good faith, whether the
			 permit applicant has been cooperating fully with the agencies that are
			 responsible for issuing the requested permits, and any other relevant matters.
			 The court may issue orders to enforce any schedule it establishes under this
			 subsection.
						(g)No private right
			 of actionThis chapter shall not be construed to create any
			 additional right, benefit, or trust responsibility, substantive or procedural,
			 enforceable at law or equity, by a person against the United States, its
			 agencies, its officers, or any person.
						(h)Finality of
			 leasing decisionsNotwithstanding the provisions of any law or
			 regulation to the contrary, a decision by the Bureau of Land Management or the
			 Minerals Management Service to issue a Final Notice of Sale and proceed with an
			 oil and gas lease sale pursuant to any mineral leasing law shall not be subject
			 to further administrative review within the Department of the Interior, and
			 shall be the final decision of the agency for purposes of judicial
			 review.
						368.Amendments to
			 publication processSection 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
						(1)by amending
			 subsection (c)(2) to read as follows:
							
								(2)The Secretary shall publish a proposed
				leasing program in the Federal Register, and shall submit a copy of such
				proposed program to the Governor of each affected State, for review and
				comment. The Governor may solicit comments from those executives of local
				governments in his State which he, in his discretion, determines will be
				affected by the proposed
				program.
								;
						(2)by striking
			 subsection (c)(3); and
						(3)in subsection
			 (d)(2) by inserting final after proposed.
						369.Repeal of fee
			 for permits to drillPublic
			 Law 110–161 is amended under the heading Bureau of Land
			 Management—management of lands and
			 resources (121 Stat. 2098) by striking to be
			 reduced by amounts collected by the Bureau and credited to this appropriation
			 that shall be derived from $4,000 per new application for permit to drill that
			 the Bureau shall collect upon submission of each new
			 application,.
					370.Alaska Offshore
			 Continental Shelf Coordination Office
						(a)EstablishmentThe
			 Secretary of the Interior shall establish and maintain, in coordination with
			 the Mayor of the North Slope Borough of Alaska, a separate office to be known
			 as the Alaska Offshore Continental Shelf Coordination Office.
						(b)PurposeThe
			 purpose of the office shall be to—
							(1)coordinate the
			 leasing of the Outer Continental Shelf off the coast of Alaska;
							(2)advise persons
			 awarded such leases on local conditions and the history of areas affected by
			 development of the oil and gas resources of the Outer Continental Shelf off the
			 coast of Alaska;
							(3)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate annual reports on the
			 status of the coordination between such and communities affected by such
			 development;
							(4)collect from
			 residents of the North Slope of Alaska information regarding the impacts of
			 such development on marine wildlife, coastal habitats, marine and coastal
			 subsistence resources, and the marine and coastal environment of Alaska’s North
			 Slope region; and
							(5)ensure that the
			 information collected under paragraph (3) is submitted to—
								(A)developers of such
			 resources; and
								(B)any appropriate
			 Federal agency.
								CRelief From
			 Regulations and Prohibitions that Cause Artificial Price Increases
				1Relief from EPA
			 climate change regulations and Federal prohibitions on synthetic fuels
			 
					371.Repeal of EPA
			 climate change regulation
						(a)Greenhouse gas
			 regulation under Clean Air ActSection 302(g) of the Clean Air Act (42
			 U.S.C. 7602(g)) is amended by adding the following at the end thereof:
			 The term air pollutant shall not include carbon dioxide,
			 water vapor, methane, nitrous oxide, hy­dro­fluo­ro­car­bons, perfluorocarbons,
			 or sulfur hexa­fluo­ride..
						(b)No regulation of
			 climate changeNothing in the
			 Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.), the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.), or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), shall be
			 treated as authorizing or requiring the regulation of climate change or global
			 warming.
						372.Repeal of
			 Federal ban on synthetic fuels purchasing requirementSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
					2Refinery
			 reform
					381.Refinery
			 permitting process
						(a)DefinitionsIn
			 this section:
							(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
							(2)ExpansionThe
			 term expansion means a physical change that results in an increase
			 in the capacity of a refinery.
							(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
							(4)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
								(A)under any Federal
			 law; or
								(B)from a State or
			 Indian tribal government agency delegated authority by the Federal Government,
			 or authorized under Federal law, to issue permits.
								(5)RefinerThe
			 term refiner means a person that—
								(A)owns or operates a
			 refinery; or
								(B)seeks to become an
			 owner or operator of a refinery.
								(6)Refinery
								(A)In
			 generalThe term refinery means—
									(i)a facility at
			 which crude oil is refined into transportation fuel or other petroleum
			 products; and
									(ii)a coal
			 liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other fuel.
									(B)InclusionsThe
			 term refinery includes an expansion of a refinery.
								(7)Refinery
			 permitting agreementThe term refinery permitting
			 agreement means an agreement entered into between the Administrator and
			 a State or Indian tribe under subsection (b).
							(8)SecretaryThe
			 term Secretary means the Secretary of Commerce.
							(9)StateThe
			 term State means—
								(A)a State;
								(B)the District of
			 Columbia;
								(C)the Commonwealth
			 of Puerto Rico; and
								(D)any other
			 territory or possession of the United States.
								(b)Streamlining of
			 refinery permitting process
							(1)In
			 generalAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 refinery permitting agreement with the State or Indian tribe under which the
			 process for obtaining all permits necessary for the construction and operation
			 of a refinery shall be streamlined using a systematic interdisciplinary
			 multimedia approach as provided in this section.
							(2)Authority of
			 AdministratorUnder a refinery permitting agreement the
			 Administrator shall have authority, as applicable and necessary, to—
								(A)accept from a
			 refiner a consolidated application for all permits that the refiner is required
			 to obtain to construct and operate a refinery;
								(B)in consultation
			 and cooperation with each Federal, State, or Indian tribal government agency
			 that is required to make any determination to authorize the issuance of a
			 permit, establish a schedule under which each agency shall—
									(i)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
									(ii)complete each
			 step in the permitting process; and
									(C)issue a
			 consolidated permit that combines all permits issued under the schedule
			 established under subparagraph (B).
								(3)Agreement by the
			 StateUnder a refinery permitting agreement, a State or governing
			 body of an Indian tribe shall agree that—
								(A)the Administrator
			 shall have each of the authorities described in paragraph (2); and
								(B)each State or
			 Indian tribal government agency shall—
									(i)in accordance with
			 State law, make such structural and operational changes in the agencies as are
			 necessary to enable the agencies to carry out consolidated project-wide permit
			 reviews concurrently and in coordination with the Environmental Protection
			 Agency and other Federal agencies; and
									(ii)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 paragraph (2)(B).
									(4)Deadlines
								(A)New
			 refineriesIn the case of a consolidated permit for the
			 construction of a new refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
									(i)360 days after the
			 date of the receipt of the administratively complete application for the
			 consolidated permit; or
									(ii)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 90 days after the expiration of the deadline established under clause
			 (i).
									(B)Expansion of
			 existing refineriesIn the case of a consolidated permit for the
			 expansion of an existing refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
									(i)120 days after the
			 date of the receipt of the administratively complete application for the
			 consolidated permit; or
									(ii)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 30 days after the expiration of the deadline established under clause
			 (i).
									(5)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under paragraph (2)(B).
							(6)Judicial
			 reviewAny civil action for review of any permit determination
			 under a refinery permitting agreement shall be brought exclusively in the
			 United States district court for the district in which the refinery is located
			 or proposed to be located.
							(7)Efficient permit
			 reviewIn order to reduce the duplication of procedures, the
			 Administrator shall use State permitting and monitoring procedures to satisfy
			 substantially equivalent Federal requirements under this chapter.
							(8)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 refinery are not approved on or before any deadline established under paragraph
			 (4), the Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain other than any permits that are
			 not approved.
							(9)SavingsNothing
			 in this subsection affects the operation or implementation of otherwise
			 applicable law regarding permits necessary for the construction and operation
			 of a refinery.
							(10)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this subsection.
							(11)Effect on local
			 authorityNothing in this subsection affects—
								(A)the authority of a
			 local government with respect to the issuance of permits; or
								(B)any requirement or
			 ordinance of a local government (such as a zoning regulation).
								(c)Fischer-Tropsch
			 fuels
							(1)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
								(A)conduct a research
			 and demonstration program to evaluate the air quality benefits of ultra-clean
			 Fischer-Tropsch transportation fuel, including diesel and jet fuel;
								(B)evaluate the use
			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing
			 engine exhaust emissions; and
								(C)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of these ultra-clean fuel for reducing public exposure to exhaust
			 emissions.
								(2)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
							(3)RequirementsThe
			 program described in paragraph (1) shall consider—
								(A)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
								(B)the production
			 costs associated with domestic production of those ultra-clean fuel and prices
			 for consumers.
								(4)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works and
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives—
								(A)not later than 1
			 year after the date of enactment of this Act, an interim report on actions
			 taken to carry out this subsection; and
								(B)not later than 2
			 years after the date of enactment of this Act, a final report on actions taken
			 to carry out this subsection.
								382.Existing
			 refinery permit application deadlineNotwithstanding any other provision of law,
			 applications for a permit for existing refinery applications shall not be
			 considered to be timely if submitted after 120 days after the date of enactment
			 of this Act.
					DExtension of
			 certain outer continental shelf leases
				391.Extension of
			 certain outer continental shelf leases
					(a)Definition of
			 covered leaseIn this
			 section, the term covered lease means each oil and gas lease for
			 the Gulf of Mexico outer Continental Shelf region issued under section 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) that was—
						(1)not producing as
			 of April 30, 2010; or
						(2)suspended from
			 operations, permit processing, or consideration, in accordance with the
			 moratorium set forth in the Minerals Management Service Notice to Lessees and
			 Operators No. 2010–N04, dated May 30, 2010, or the decision memorandum of the
			 Secretary of the Interior entitled Decision memorandum regarding the
			 suspension of certain offshore permitting and drilling activities on the Outer
			 Continental Shelf and dated July 12, 2010.
						(b)Extension of
			 covered leasesThe Secretary of the Interior shall extend the
			 term of a covered lease by 1 year.
					(c)Effect on
			 suspensions of operations or productionThe extension of covered
			 leases under this section is in addition to any suspension of operations or
			 suspension of production granted by the Minerals Management Service or Bureau
			 of Ocean Energy Management, Regulation and Enforcement after May 1,
			 2010.
					EApproval of
			 Keystone XL pipeline project
				395.Approval of Keystone
			 XL pipeline project
					(a)Approval of
			 cross-Border facilities
						(1)In
			 generalIn accordance with section 8 of article 1 of the
			 Constitution (delegating to Congress the power to regulate commerce with
			 foreign nations), TransCanada Keystone Pipeline, L.P. is authorized to
			 construct, connect, operate, and maintain pipeline facilities, subject to
			 subsection (c), for the import of crude oil and other hydrocarbons at the
			 United States-Canada Border at Phillips County, Montana, in accordance with the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended).
						(2)PermitNotwithstanding
			 any other provision of law, no permit pursuant to Executive Order 13337 (3
			 U.S.C. 301 note) or any other similar Executive Order regulating construction,
			 connection, operation, or maintenance of facilities at the borders of the
			 United States, and no additional environmental impact statement, shall be
			 required for TransCanada Keystone Pipeline, L.P. to construct, connect,
			 operate, and maintain the facilities described in paragraph (1).
						(b)Construction
			 and operation of Keystone XL pipeline in United States
						(1)In
			 generalThe final environmental impact statement issued by the
			 Department of State on August 26, 2011, shall be considered to satisfy all
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and any other provision of law that requires Federal agency
			 consultation or review with respect to the cross-border facilities described in
			 subsection (a)(1) and the related facilities in the United States described in
			 the application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended).
						(2)PermitsAny
			 Federal permit or authorization issued before the date of enactment of this Act
			 for the cross-border facilities described in subsection (a)(1), and the related
			 facilities in the United States described in the application filed with the
			 Department of State on September 19, 2008 (as supplemented and amended), shall
			 remain in effect.
						(c)ConditionsIn
			 constructing, connecting, operating, and maintaining the cross-border
			 facilities described in subsection (a)(1) and related facilities in the United
			 States described in the application filed with the Department of State on
			 September 19, 2008 (as supplemented and amended), TransCanada Keystone
			 Pipeline, L.P. shall comply with the following conditions:
						(1)TransCanada
			 Keystone Pipeline, L.P. shall comply with all applicable Federal and State laws
			 (including regulations) and all applicable industrial codes regarding the
			 construction, connection, operation, and maintenance of the facilities.
						(2)Except as
			 provided in subsection (a)(2), TransCanada Keystone Pipeline, L.P. shall comply
			 with all requisite permits from Canadian authorities and applicable Federal,
			 State, and local government agencies in the United States.
						(3)TransCanada
			 Keystone Pipeline, L.P. shall take all appropriate measures to prevent or
			 mitigate any adverse environmental impact or disruption of historic properties
			 in connection with the construction, connection, operation, and maintenance of
			 the facilities.
						(4)The construction,
			 connection, operation, and maintenance of the facilities shall be—
							(A)in all material
			 respects, similar to that described in—
								(i)the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended); and
								(ii)the final
			 environmental impact statement described in subsection (b)(1); and
								(B)carried out in
			 accordance with—
								(i)the
			 construction, mitigation, and reclamation measures agreed to for the project in
			 the construction mitigation and reclamation plan contained in appendix B of the
			 final environmental impact statement described in subsection (b)(1);
								(ii)the special
			 conditions agreed to between the owners and operators of the project and the
			 Administrator of the Pipeline and Hazardous Materials Safety Administration of
			 the Department of Transportation, as contained in appendix U of the final
			 environmental impact statement;
								(iii)the measures
			 identified in appendix H of the final environmental impact statement, if the
			 modified route submitted by the State of Nebraska to the Secretary of State
			 crosses the Sand Hills region; and
								(iv)the stipulations
			 identified in appendix S of the final environmental impact statement.
								(d)Route in
			 Nebraska
						(1)In
			 generalAny route and construction, mitigation, and reclamation
			 measures for the project in the State of Nebraska that is identified by the
			 State of Nebraska and submitted to the Secretary of State under this section is
			 considered sufficient for the purposes of this section.
						(2)ProhibitionConstruction
			 of the facilities in the United States described in the application filed with
			 the Department of State on September 19, 2008 (as supplemented and amended),
			 shall not commence in the State of Nebraska until the date on which the
			 Secretary of State receives a route for the project in the State of Nebraska
			 that is identified by the State of Nebraska.
						(3)ReceiptOn
			 the date of receipt of the route described in paragraph (1) by the Secretary of
			 State, the route for the project within the State of Nebraska under this
			 section shall supersede the route for the project in the State specified in the
			 application filed with the Department of State on September 19, 2008 (including
			 supplements and amendments).
						(4)CooperationNot
			 later than 30 days after the date on which the State of Nebraska submits a
			 request to the Secretary of State or any appropriate Federal official, the
			 Secretary of State or Federal official shall provide assistance that is
			 consistent with the law of the State of Nebraska.
						(e)Administration
						(1)In
			 generalAny action taken to carry out this section (including the
			 modification of any route under subsection (d)) shall not constitute a major
			 Federal action under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.).
						(2)State siting
			 authorityNothing in this section alters any provision of State
			 law relating to the siting of pipelines.
						(3)Private
			 propertyNothing in this section alters any Federal, State, or
			 local process or condition in effect on the date of enactment of this Act that
			 is necessary to secure access from an owner of private property to construct
			 the project.
						(f)Federal
			 judicial reviewThe cross-border facilities described in
			 subsection (a)(1), and the related facilities in the United States described in
			 the application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended), that are approved by this section, and any permit,
			 right-of-way, or other action taken to construct or complete the project
			 pursuant to Federal law, shall only be subject to judicial review on direct
			 appeal to the United States Court of Appeals for the District of Columbia
			 Circuit.
					
